Title: John Jay to John Adams, 3 Feb. 1786
From: Jay, John
To: Adams, John


          
            
              Dear Sir
            
            

              New York

               3d: February 1786
            
          

          My last to You was written the 2d.
            Ult:—It acknowledged the Receipt of your Letters of 15. 17. 21. 25 & 27th. October last—no others have since arrived. All those as
            well the Letters which accompanied your Draft of a Treaty with Britain, together with my
            Reports in favor of them and of that Draft are … under the Consideration of Congress,
            and as yet have produced no Instructions to you on the Subjects of them—So much Time has
            elapsed since nine States were represented in Congress that many important Matters still
            lay undiscussed and undecided.—
          I herewith enclose two Copies of a Report of Secy: Thomson of 2d, January which
            will afford you accurate Information of the Acts of the several Legislatures respecting
            the Requisitions of Congress. The Facts stated in it place the Necessity of more System
            and stronger fœderal Government in a strong Light—send one Copy to Mr. Jefferson.—
          I also enclose a Copy of my Report (to which Congress has agreed)
            on the Subject of certain Representations from Massachusetts which are mentioned in
            it—The Papers which ought to accompany this Report, are very voluminous, and cannot
            possibly be copied in Time for this Packet—they shall be sent by the next, or by any
            good Opportunity that may sooner offer.—
          Three Vessels will sail from this Port for Canton the first fair
            Wind vizt. The Ship Empress of China Capy. Green, the Ship Hope Capt. Mc.Gee, and the Brigantine Betsey Capt. Neal Mc.Henry—one is also ready to sail from
            Philadelphia vizt. the Ship Canton Captain Truxton.—
          Congress have appointed Samuel Shaw Esqr. formerly an Aid de Camp to Genl. Knox to be their
            Consul at Canton, and Mr. Thomas Randal of PhiladeIphia to
            be their Vice Consul there.—
          217.86.353.508.516.420.519.70.621.217.271.
          350.513.642.375.204.180.409.72.611.556.108.114.341.
          350.74.189.212.189.92.337.232.186.482.186.72.456.327.
          271.188.309.160.559.92.649.205.232.132.327.290.271.
          420.531.614.235.350.568.268.255.419.186.424.82.278.
          614.402.8.447.384.147.48.186.186.513.48.420.82.412.
          290.358.649.635.180.128.327.350.180.217.508.454.
          235.407.53.208.513.409.72.463.82.82.508.479.380
          350.6.528.540.583.147.217.484.496.62.189.
          513.642.353.186.218.456.583.541.472.474.354.189.189.
          408.232.202.485.92.543.642.186.515.255.371.407.82.
          30.540.375.186.48.48.556.447 others will probably do the like, if so, the Consequences
            may be important.—
          Capt. Sears of this Town (whom you
            know) adventures largely in this new Commerce—he goes to Canton in the Hope.—
          The public Paper of this State has lately risen in Price, owing to
            the general Expectation that the Legislature are earnest in their professions to restore
            public Credit—Appearances may be delusive, but there is Reason at present to expect that
            this Legislature will do more good than the last —
          Mr. Temple neither does nor says much
            that I can learn—he seems cautious.—
          I have the Honor to be with the great Respect and / Esteem / Dr, Sir / Your most obt. &
            hble: Servt.



          
            
              John Jay—
            
          
          
            PS. Mr. Wyngrove who seems to be a
              very good kind of Man is the bearer of these Dispatches
            DECODED LETTER
            I just learn that they applied to Mr. Van Berkel for letter to batavia, but he
              declined giving them any, altho he granted that favour to captain Green the last
              Voyage, hence it seems that the dutsh al fall Bgin to Be Jealous of our commerce with
              the east,
            to avoid british laws a Mr Lee lately brought here from India a
              rich Cargo, and returns in one of the said Vessels—
          
        